URBAN BARNS FOODS INC. (A Development Stage Company) Pro Forma Financial Statements (Expressed in US dollars) (Unaudited) Pro Forma Balance Sheet as at April 30, 2011 PF-1 Pro Forma Statement of Operations for the Nine Months Ended April 30, 2011 PF-2 Pro Forma Statement of Operations for the Year Ended July 31, 201 PF-3 Notes to the Pro Forma Financial Statements PF-4 URBAN BARNS FOODS INC. (A Development Stage Company) Pro Forma Balance Sheet As at April 30, 2011 (Expressed in US dollars) (Unaudited) Urban Barns As at April 30, $ Non Industrial As at April 30, $ Pro Forma Adjustments (Note 3) $ Pro Forma Consolidated $ ASSETS Current Assets Cash – Loan receivable – (b) ) – Prepaid expenses – – Total Current Assets ) Deferred Financing Charges – – Property and Equipment – Total Assets ) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable – – Due to related parties (b) ) Total Liabilities ) STOCKHOLDERS’ EQUITY Common Stock 53 (a) (a) ) Additional Paid-in Capital (a) (a) ) Share Subscriptions Receivable ) ) (a) ) Accumulated Deficit During the Development Stage ) ) (a) ) ) (a) Total Stockholders’ Equity ) Total Liabilities and Stockholders’ Equity ) (See accompanying notes) PF-1 URBAN BARNS FOODS INC. (A Development Stage Company) Pro Forma Statement of Operations For the Nine Months Ended April 30, 2011 (Expressed in US dollars) (Unaudited) Urban Barns For the Nine Months Ended April 30, $ Non Industrial For the Nine Months Ended April 30, $ Pro Forma Adjustments (Note 3) $ Pro Forma Consolidated $ Revenue – Expenses Depreciation 80 – Foreign exchange loss – – General and administrative – Professional fees – – Research and development – – Total Expenses – Net Loss ) ) – ) Pro Forma Loss Per Share (Note 5) Loss Per Share – Basic and diluted ) ) ) (See accompanying notes) PF-2 URBAN BARNS FOODS INC. (A Development Stage Company) Pro Forma Statement of Operations For the Year Ended July 31, 2010 (Expressed in US dollars) (Unaudited) Urban Barns For the Year Ended July 31, $ Non Industrial For the Period from February 10, (Date of Inception) To July 31, $ Pro Forma Adjustments (Note 3) $ Pro Forma Consolidated $ Revenue – Expenses Depreciation – – Foreign exchange loss – – General and administrative – Impairment of website development costs – – Professional fees – – Research and development – – Total Expenses – Operating Loss ) ) – ) Other Expenses Interest and accretion expense ) – – ) Net Loss ) ) – ) Pro Forma Loss Per Share (Note 5) Loss Per Share – Basic and diluted ) ) ) (See accompanying notes) PF-3 URBAN BARNS FOODS INC. (A Development Stage Company) Notes to Pro Forma Financial Statements (Expressed in US dollars) (Unaudited) 1. Basis of Presentation On May 2, 2011, Urban Barns Foods Inc. (“Urban Barns”) entered into a share exchange agreement with Non Industrial Manufacture Inc. (“Non Industrial”), a private corporation formed under the laws of the Province of Alberta, Canada. Under the terms of the Agreement, Urban Barns will acquire 100% of the outstanding and issued common shares of Non Industrial in exchange for 2,500,000 Class B common shares of the Company.Each Class B common share entitles the holder to 20 votes per share. Each Class B common share is convertible into 20 common shares of Class A common stock anytime after issuance. After the transaction has closed, the former shareholders of Non Industrial will control approximately 99% of the total issued and outstanding shares of common stock of Urban Barns, resulting in a reverse takeover. See Note 2. These unaudited pro forma financial statements (“pro forma financial statements”) have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) and are expressed in US dollars.These pro forma financial statements do not contain all of the information required for annual financial statements. Accordingly, they should be read in conjunction with the most recent annual and interim financial statements of Urban Barns. These pro forma financial statements have been compiled from and include: (a) an unaudited pro forma balance sheet combining the unaudited interim balance sheet of Urban Barns as at April 30, 2011, with the unaudited interim balance sheet of Non Industrial as at April 30, 2011, giving effect to the transaction as if it occurred on April 30, 2011; and (b) an unaudited pro forma statement of operations combining the unaudited interim statement of operations of Urban Barns for the nine months ended April 30, 2011, with the unaudited interim statement of operations of Non Industrial for the nine months ended April 30, 2011. (c) an unaudited pro forma statement of operations combining the audited statement of operations of Urban Barns for the year ended July 31, 2010 with the audited statement of operations of Non Industrial for the period from February 10, 2010, date of inception, to July 31, 2010. The unaudited pro forma financial statements have been compiled using the significant accounting policies as set out in the audited financial statements of Urban Barns for the year ended July 31, 2010. The functional and reporting currency of Non Industrial is the Canadian dollar while the functional and reporting currency of Urban Barns is the US dollar. Based on the review of the accounting policies of Non Industrial, it is Urban Barn’s management’s opinion that, other than the differences in the functional and reporting currencies, there are no material accounting differences between the accounting policies of Urban Barns and Non Industrial. The unaudited pro forma financial statements should be read in conjunction with the historical financial statements and notes thereto of Urban Barns. It is management’s opinion that these pro forma financial statements include all adjustments necessary for the fair presentation, in all material respects, of the proposed transaction described above in accordance with US GAAP applied on a basis consistent with Urban Barn’s accounting policies. No adjustments have been made to reflect potential cost savings that may occur subsequent to completion of the transaction. The pro forma statement of operations does not reflect non-recurring charges or credits directly attributable to the transaction, of which none are currently anticipated. The unaudited pro forma financial statements are not intended to reflect the results of operations or the financial position of Urban Barns which would have actually resulted had the proposed transaction been effected on the dates indicated. Further, the unaudited pro forma financial information is not necessarily indicative of the results of operations that may be obtained in the future. The pro forma adjustments and allocations of the purchase price for Non Industrial are based in part on provisional estimates of the fair value of the assets acquired and liabilities assumed. Any final adjustments may change the allocation of purchase price which could affect the fair value assigned to the assets and liabilities and could result in a change to the unaudited pro forma consolidated financial statements. PF-4 URBAN BARNS FOODS INC. (A Development Stage Company) Notes to Pro Forma Financial Statements (Expressed in US dollars) (Unaudited) 2. Business Acquisition On May 2, 2011, Urban Barns Foods Inc. (the “Urban Barns”) entered into a share exchange agreement with Non Industrial Manufacture Inc. (“Non Industrial”), and the shareholders of all of the issued and outstanding common shares of Non Industrial. The chief executive officer (“CEO”) and chief financial officer (“CFO”), who are controlling shareholders of the Urban Barns, are also the controlling shareholders of Non Industrial. Pursuant to the agreement, Urban Barns acquired all of the outstanding shares of common stock of Non Industrial (50,000,000 Class A shares of common stock) by issuing 2,500,000 shares of Class B common stock.Each share of Class B common stock is entitled to 20 votes per share and is convertible into 20 shares of Class A common stock of Urban Barns anytime after issuance. Upon conversion of the Class B common stock into Class A common stock, the former Non Industrial shareholders will hold approximately 99% of the total issued and outstanding shares of common stock of Urban Farms.The transaction was accounted for as a reverse takeover using the acquisition method with Non Industrial being treated as the acquirer pursuant to Accounting Standards Codification (“ASC”) 805-40, Business Combinations – Reverse Acquisitions and ASC 805-50, Business Combinations – Related Issues. Accordingly, because Non Industrial is deemed to be the purchaser for accounting purposes, these pro forma financial statements are presented as a continuation of Non Industrial.As a result, no goodwill or intangible asset was recorded.The reverse takeover transaction was treated as the issuance of equity by Non Industrial for the acquisition of Urban Barns net assets. The shares of Urban Barns common stock to be issued were determined to have a fair value of $497,694. The preliminary allocation of the purchase price is summarized in the table below and is subject to change. $ Purchase price 2,500,000 shares of Urban Barn’s Class B common stock Fair value of Urban Farm’s net assets to be acquired Cash Prepaid expenses Deferred financing charges Property and equipment Accounts payable ) Due to related parties ) Excess purchase price charged to deficit PF-5 URBAN BARNS FOODS INC. (A Development Stage Company) Notes to Pro Forma Financial Statements (Expressed in US dollars) (Unaudited) 3. Pro Forma Assumptions and Adjustments The unaudited pro form consolidated financial statements incorporate the following pro forma assumptions: (a) For purposes of these pro forma consolidated financial statements, it is assumed that all common shareholders of Non Industrial exchanged their Non Industrial common stock for 2,500,000 shares of Class B common stock of Urban Barns. The excess purchase consideration over the fair value of Urban Barn’s assets and liabilities has been charged to deficit on a pro forma basis as described in Note 2. (b) As at April 30, 2011, Urban Barns owed Non Industrial $8,423 (CDN$7,990). The balances were eliminated upon consolidation. (c) The functional currency of Non Industrial is the Canadian dollar. Accordingly, the financial statements of Non Industrial have been translated into United Stated dollars using the current rate method. Assets and liabilities of Non Industrial were translated into United States dollars at the rate of exchange in effect at the balance sheet date. For purposes of the pro forma consolidated balance sheet an exchange rate of US$1 to Cdn$0.9486 was used. For practical purposes, Non Industrial’s equity was translated at the average rate of exchange of US$1 to Cdn$0.9486.Revenue and expenses were translated into United States dollars at the average exchange rates for the period. For purposes of the pro forma consolidated statement of loss an exchange rate of US$1 to Cdn$1.0026 was used for the nine months ended April 30, 2011 and an exchange rate of US$1 to Cdn$1.0316 was used for the twelve months ended July 31, 2010. 4. Pro Forma Common Stock Pro forma common stock as at April 30, 2011, has been determined as follows: Number of Common Stock Par Value $ Additional Paid-in Capital $ Class A Common Stock: Issued common stock of Urban Barns Issued common stock of Non Industrial 53 Eliminate common stock of Non Industrial and adjust to reflect par value ) ) 53 Class B Common Stock: Issuance of Class B common stock for acquisition ) Pro forma balance PF-6 URBAN BARNS FOODS INC. (A Development Stage Company) Notes to Pro Forma Financial Statements (Expressed in US dollars) (Unaudited) 5. Pro Forma Loss Per Share Pro forma basic and diluted loss per share for the nine months ended April 30, 2011, and the twelve months ended July 31, 2010, have been calculated based on the weighted average number of Urban Barns shares of common stock outstanding plus the shares of common stock issued for the acquisition of Non Industrial. Nine Months Ended April 30, Year Ended July 31, Basic pro forma loss per share computation Numerator: Pro forma net loss available to stockholders $ ) $ ) Denominator: Weighted average Urban Barns shares of common stock outstanding Equivalent shares of Class A common stock issued for acquisition Pro forma weighted average shares outstanding Basic and Diluted pro forma loss per share $ ) $ ) On May 31, 2011, the Company effected a 200:1 reverse stock split of the issued and outstanding common stock. All share amounts have been retroactively adjusted for all periods presented. PF-7 URBAN BARNS FOODS INC. (A Development Stage Company) Notes to Pro Forma Financial Statements (Expressed in US dollars) (Unaudited) 6. Conversion of Historical Financial Statements to United States Dollars The balance sheet of Non Industrial as at April 30, 2011, is reported in Canadian dollars. Presented below is a schedule that reflects the translation of the balance sheet of Non Industrial at April 30, 2011, into US dollars. Non Industrial’s balance sheet data was translated from Canadian to US using an exchange rate of US$1 Cdn$0.9486: April 30, April 30, Cdn $ US $ ASSETS Current Assets Cash Loan receivable Total Current Assets Property and Equipment Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Due to related parties Total Liabilities Stockholders’ Equity Common Stock 50 53 Additional Paid-in Capital Stock Subscriptions Receivable ) ) Accumulated Deficit During the Development Stage ) PF-8 URBAN BARNS FOODS INC. (A Development Stage Company) Notes to Pro Forma Financial Statements (Expressed in US dollars) (Unaudited) 6. Conversion of Historical Financial Statements to United States Dollars (continued) The statement of loss of Non Industrial for the nine months ended April 30, 2011, is reported in Canadian dollars. Presented below is a schedule that reflects the translation of the statement of loss data of Non Industrial for the nine months ended April 30, 2011, into US dollars. Non Industrial’s statement of loss data was translated from Canadian to US using an exchange rate of US$1 Cdn$1.0026: Nine Months Ended April 30, Nine Months Ended April 30, Cdn $ US $ Revenue – – Expenses Depreciation 80 80 General and administrative Total Expenses Net Loss ) ) The statement of loss of Non Industrial for the period from February 10, 2010, date of inception, to July 31, 2010, is reported in Canadian dollars. Presented below is a schedule that reflects the translation of the statement of loss data of Non Industrial for the period from February 10, 2010, date of inception, to July 31, 2010, into US dollars. Non Industrial’s statement of loss data was translated from Canadian to US using an exchange rate of US$1 Cdn$1.0316: For the Period from February 10, (Date of Inception) To July 31, For the Period from February 10, (Date of Inception) To July 31, Cdn $ US $ Revenue – – Expenses General and administrative Total Expenses Net Loss ) ) PF-9
